                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 NATHANIEL KIBBY,                                  CV-18-00104-H-BMM-JTJ

              Plaintiff,

       vs.                                                   ORDER

 JIM SALMONSON, Warden–Montana
 State Prison–Deer Lodge,

              Defendant.

      On November 8, 2018, Nathaniel Kibby filed an “Emergency Petition” for a

temporary restraining order and motion for a preliminary injunction. Mr. Kibby

explained that he received a disciplinary citation in September 2018 for making a

threat. He was found guilty and reclassified to a higher custody level within the

prison. After he completed his disciplinary confinement, he was placed in

administrative segregation where he was not permitted to retain the same amount

of personal property he had previously. Some of his property was returned to him,

and “[h]e was informed that the balance of his undelivered property would be

discarded if not mailed out within 30 days.” (Petition, Doc. 2 at2 ¶ 5.) Mr. Kibby

asked the Court for a temporary restraining order to enjoin the destruction of his

property because he cannot afford to ship it out. Id.


                                          1
      On November 13, 2018, this Court denied the request for temporary

restraining order and required Mr. Kibby to file a complaint on or before December

13, 2018. Mr. Kibby was advised that if he did not file a complaint, the clerk

would enter judgment in favor of Defendant Salmonsen and against Mr. Kibby.

(Doc. 3 at 6.)

      Mr. Kibby did not comply and instead filed a Petition to Reconsider the

Order, a sworn declaratory affidavit and legal memorandum. (Doc. 4.) The Court

denied the motion for reconsideration for failure to comply with the Court’s Local

Rules and because Mr. Kibby did not establish that the facts or applicable law were

materially different from the facts or law presented in his previous motion. (Doc.

6.) Mr. Kibby was given to January 31, 2019 to file a Complaint. He did not do so

and instead filed a Motion for Relief from Orders pursuant to Rules 46 and 60 of

the Federal Rules of Civil Procedure. (Doc. 7).

      The Court was clear in its January 7, 2019 Order that it would not reconsider

the November 13, 2018 Order. (Doc. 6.) It was also clear when it instructed Mr.

Kibby that if he wanted to proceed in this action he must file a complaint and if he

failed to file a complaint this matter would be closed. (November 13, 2018 Order,

Doc. 3 at 4; January 8, 2019 Order, Doc. 6 at 3.) Mr. Kibby has not complied with

the Court’s Orders.


                                         2
      ACCORDINGLY, IT IS HEREBY ORDERED THAT Mr. Kibby’s Motion

for Relief from Orders (Doc. 7) is DENIED. The Clerk of Court is directed to

terminate all pending motions, enter judgment in favor of Defendant Salmonsen,

and close this matter.

      DATED this 30th day of May, 2019.




                                        3
